PER CURIAM: The individual defendants filed a petition under section 11 — 6 of the School Code with the Superintendent of Educational Service Region of Gallatin County, Illinois (hereinafter called Superintendent) requesting an election to organize a Community Unit School District. The Superintendent heard said petition on May 1, 1970, and, after the hearing, granted the petition. The plaintiffs filed a complaint for judicial review under the Administrative Review Act on June 6, 1970, in the Circuit Court of Gallatin County. The Circuit Court of Gallatin County affirmed the Order of the Superintendent. This appeal followed. The question presented on this appeal is whether or not the decision of the Superintendent granting the petition, is contrary to and against the manifest weight of the evidence. We have examined the record in this case. Considerable evidence was presented by each side. In the record we find that there is ample evidence to support the findings of the Superintendent. Upon review of the entire record we do not find that the Order of the Superintendent was contrary to and against the manifest weight of the evidence and we therefore affirm. Judgment affirmed.